Citation Nr: 9921888	
Decision Date: 08/04/99    Archive Date: 08/12/99

DOCKET NO.  93-23 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hickey, Counsel


INTRODUCTION

The veteran was called to active duty and had active service 
from August 1990 to May 1991.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from the March 1992 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which denied 
service connection for mitral valve prolapse.

The case was previously before the Board in August 1995 when 
it was remanded for further evidentiary development. 
 

FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed. 

2.  It is reasonably probable that the veteran has mitral 
valve prolapse that had its onset during active military 
service.


CONCLUSION OF LAW
 
Mitral valve prolapse was incurred during active military 
service. 38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board finds that the veteran has met her 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that her claim is well-
grounded; that is, the claim is plausible.  Additionally, 
there is no indication that there are unobtained records 
which are available and which would aid a decision in this 
case.  Accordingly, we conclude that the record is complete 
and that there is no further duty to assist the veteran in 
developing the claim, as mandated by 38 U.S.C.A. § 5107(a).  

Factual Background

Service medical records show that on physical examination for 
Reserve service in October 1988 there was no history of heart 
trouble and no medical abnormalities were noted on clinical 
evaluation.  On April 1991 examination at separation from 
active service, for Desert Shield, an Electrocardiogram (ECG) 
revealed sinus bradycardia with occasional premature 
ventricular contractions, otherwise normal, asymptomatic 
without clinical problems.  Routine follow up ECG's were 
recommended.  

A VA examination was conducted in August 1991 to September 
1991.  At that time the veteran complained of occasional 
palpitations-skipped beats, lasting a few seconds, with no 
significant chest pain, shortness of breath or orthopnea.  
There was no history of hypertension and no chest deformity.  
The heart exhibited normal rhythm and S4, with no murmur or 
click.  VA echocardiography conducted in August 1991 resulted 
in the following conclusions: 1. Normal chamber size; 
2. Ejection fraction 45-50 percent; 3. Mitral valve prolapse 
on M-Mode echocardiogram and two dimensional echocardiogram; 
4. Doppler color flow trace mitral regurgitation, and 5. 
thickened mitral valve.  The diagnoses included mitral valve 
prolapse, possible Lown Ganong Levine syndrome.  

The veteran appeared and testified at a personal hearing at 
the RO in March 1993.  She related that she had experienced 
chest pains since 1990 during her active duty for Desert 
Shield.  She was told that the EKG performed for her 
separation examination in April 1991, was abnormal, and she 
was referred to a VA medical facility for follow up.  Mitral 
valve prolapse was subsequently diagnosed by echo cardiogram 
conducted by VA.  At the time of the hearing the veteran 
continued to experience intermittent chest pain which was 
sometimes associated with activity, and sometimes occurring 
at rest.

Clinical progress notes from the Robert Wood Johnson Medical 
School indicated that when the veteran was seen in April 
1993, her complaints were shortness of breath, palpitations, 
and some chest pain.  It was noted the veteran had a history 
of mitral valve prolapse and she also had Raynaud's 
phenomenon.  Evaluation of the heart revealed regular rhythm, 
S1, normal, A2-P2, normal, with no murmur, or click noted.  
The impression was mitral valve prolapse.  

Also of record are dental records dated in October 1991 to 
February 1994 which reflect the notation of mitral valve 
prolapse.

The report of a VA cardiology consultation dated in August 
1993 shows the veteran's complaints of occasional chest pain 
and shortness of breath as well as occasional palpitations 
described as racing or skipping, which occurred mainly at 
rest.  The results of an echocardiogram conducted in August 
1993 included the following conclusions: 1. Mild mitral valve 
prolapse, mild mitral regurgitation; 2. Normal left 
ventricular function;  3. Antibiotic prophylaxis is suggested 
for all oral, gastrointestinal, and genitourinary procedures;  
4.  Repeat echo cardiogram evaluation was suggested every two 
years.  The cardiologist's impression was mitral valve 
prolapse with trace regurgitation.  The report of a Holter 
ECG conducted in September 1993 indicated an essentially 
benign study.  

In November 1993 the veteran was seen with symptoms of light 
headedness, palpitations, and paresthesias.  The impression 
was mitral valve prolapse, palpitations and paresthesias 
possibly related to anxiety.  When she was seen in September 
1995 the assessment was anxiety with paresthesia, possibly 
secondary to mitral valve prolapse.  

Of record is a January 1996 VA medical opinion based upon 
thorough review of the veteran's claims folder.  The examiner 
concluded that the veteran "has mitral valve prolapse 
established by clinical evaluation as well as by M mode and 
two dimensional echocardiogram, and she does have mild mitral 
regurgitation.  Mitral valve prolapse by very nature is 
developmental or congenital in origin, and there is no 
scientific evidence to suggest that it is related to either 
physical or mental stress.  Relevant information and evidence 
can be found in any standard cardiology text book."

When the veteran testified at a personal hearing at the RO in 
February 1997 she indicated that prior to active duty for 
Desert Shield she did not experience any symptoms of heart 
abnormalities.  The first symptoms the veteran associated 
with mitral valve prolapse occurred during the Winter months 
of her active service in Desert Shield.  She reportedly 
noticed shortness of breath, chest pain, and palpitations, 
which first occurred in relation to activity.  A few months 
later the same symptoms were present at rest.  According to 
the veteran, she experienced gasping for breath, and chest 
pain while lying in bed, and was seen at Martin Army 
Hospital.  Daily doses of coated aspirin and Endaural, were 
reportedly prescribed just after she was diagnosed with 
mitral valve prolapse.  The veteran continued to experience 
frequent chest pain and irregular heart beat.  She also noted 
that her heart condition required the use of a prophylactic 
dose of antibiotics prior to routine health care such as 
dental cleaning, to avoid endocarditis.  At that time of the 
hearing the veteran was also taking a beta blocker in 
addition to "Endaural."  

Received in May 1997 was a copy of a research paper entitled 
"Hemodynamic and neurohormonal responsiveness to different 
stress tests in mitral valve prolapse," authored by G. 
Micieli, A. Cavallini, G.V. Melzi d'Eril, C. Tassorelli, F. 
Barzizza, A.P. Verri, I. Richichi, and G. Nappi.  
Additionally, the veteran submitted published material of 
unknown source which addressed the topic Mitral Valve 
Prolapse Syndrome, Definition, Etiology, and Pathology.  

Analysis

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. 38 U.S.C.A. 
§§ 1110, 1131, 1153 (West 1991).  Such a determination 
requires a finding of a current disability which is related 
to an injury or disease incurred in service. Watson v. Brown, 
4 Vet.App. 309, 310 (1993); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992). 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. §  3.303(d)(1998).  
Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when; (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307 (1998)) and the veteran presently has the same 
condition; (2) a disease manifests itself during service (or 
during the presumptive period) but is not identified until 
later, there is a showing of continuity of symptomatology 
after discharge, and the medical evidence relates the 
symptomatology to the veteran's present condition.  Rose V. 
West, 11 Vet. App. 169 (1998); Savage v. Gober, 10 Vet. App. 
488, 495-98 (1997).  Lay testimony may be used to show 
service connection by continuity of symptomatology, as well 
as to show a nexus between the continuity of symptomatology 
and the present disability when "such a relationship is one 
as to which a lay person's observation is competent." 
Savage, 10 Vet. App. at 497.  

A claim for service connection requires at minimum competent 
evidence of a current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence) and of a nexus between the in 
service injury or disease and the current disability (medical 
evidence.) Caluza v. Brown,  7 Vet.App. 498 (1995).  Where 
the determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is required.  
cf. Lathan v. Brown, 7 Vet.App.  359 (1995).  

Mere congenital or developmental defects, absent, displaced 
or supernumerary parts, refractive error of the eye, 
personality disorder and mental deficiency are not diseases 
or injuries in the meaning of applicable legislation for 
disability compensation purposes.  38 C.F.R. § 4.9.

Nevertheless, the VA General Counsel held in OGC Precedent 
Opinion 82-90 (July 18, 1990), that service connection may be 
granted for diseases (but not defects) of congenital, 
developmental or familial origin, if the evidence on the 
whole establishes that the developmental condition was 
incurred or aggravated during service within the meaning of 
VA law and regulations.  Instructions from VA General Counsel 
have been provided for distinguishing between congenital 
"disease" and congenital "defect," for purposes of service 
connection.  The term "defects" as used in 38 C.F.R. § 
3.303(c) was defined by VA General Counsel as "structural or 
inherent abnormalities or conditions which are more or less 
stationary in nature." VAOPGCPREC 82-90.  It was determined 
that the distinction between defect and disease generally is 
that a "disease" is capable of improvement or deterioration 
whereas a "defect" is not. Id.

The VA physician who reviewed the veteran's record in 1996 
stated that mitral valve prolapse was congenital or 
developmental, but did not specify whether the veteran's 
condition was considered a defect or a disease.  The Board 
notes there is no medical authority on file which would tend 
to show that the veteran's mitral valve prolapse is merely a 
static defect rather than a congenital disease.  To the 
contrary, the available record reflects symptoms beginning 
during military service that had previously gone without 
mention.  Since shortly after separation, an increasing 
number of symptoms, including palpitations, shortness of 
breath, chest pain, mitral valve thickening and mild mitral 
regurgitation, have been attributed to mitral valve prolapse, 
suggesting progressive deterioration of health which appears 
to satisfy the definition of "disease" as provided in 
VAOPGCPREC 82-90.  Consequently, the Board concludes that the 
mitral valve prolapse experienced by the veteran, although 
viewed as developmental, qualifies as a "disease," not a 
"defect."

The veteran contends that her disorder should be service-
connected inasmuch as the first symptoms manifested during 
active duty in the Persian Gulf.  Mitral valve prolapse was 
diagnosed in August 1991, only three months after her 
separation from active service.  Inasmuch as the veteran 
herself is a registered nurse, her opinion constitutes 
medical evidence of a nexus between symptoms she noted in 
service and the currently diagnosed disorder.  In light of 
the evidence indicating no heart abnormality prior to entry 
into active military service, or for several months 
thereafter, the Board finds that the evidence indicating the 
veteran's mitral valve prolapse was incurred during active 
service is at least in equipoise with the contravening 
evidence.  Therefore it cannot be said that the evidence 
preponderates against the claim.  When reasonable doubt is 
resolved in the veteran's favor, service connection is 
warranted for mitral valve prolapse.


ORDER

Service connection is granted for mitral valve prolapse.  



		
	Steven L. Cohn 
	Member, Board of Veterans' Appeals


 

